UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Registration Statement on Form S-8 Under the Securities Act of 1933 Data Call Technologies, Inc. (Exact name of Registrant as specified in its charter) Nevada 30-0062823 (State of Incorporation) (IRS Employer Identification Number) 600 Kenrick, Suite B-12, Houston, Texas (Address of Principal Executive Offices) (Zip Code) 2010 Employee Compensation Plan (Full title of the plan) Tim Vance, 600 Kenrick, Suite B-12, Houston, TX 77060 (Name, address and telephone number of agent for service) Approximate Date of Commencement of Proposed Sales under the 2010 Employee Compensation Plan: As soon as practicable after this Registration Statement becomes effective Total Number of Pages: 4 Exhibit Index begins on sequentially numbered page: 3 Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock par value $.001 (1) Pursuant to Rule 457(c), the registration fee is calculated on the basis of the volume based average of the high and low price of the Registrant's common stock onOTCBB on June 1, 2010. dclt Page 1 of 4 PART I INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 1. PLAN INFORMATION The documents containing the information specified in Part I, Items 1 and 2, will be delivered to each of the participants in accordance with Form S-8 and Rule 428 promulgated under the Securities Act of 1933. ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION The employees participating in the 2010 Employee Compensation Plan shall be provided a written statementnotifying them that upon written or oral request they will be provided, without charge, (i) the documents incorporated byreference in Item 3 of Part II of the registration statement, and (ii) other documents required to be delivered pursuant to Rule428(b). The statement will inform the participants that these documents are incorporated by reference in the Section 10(a)prospectus directed in writing or orally to the Registrant's CEO or corporate secretary at 600 Kenrick, Suite B-12, Houston,TX 77060, telephone number (832) 230-2376. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE By this reference, the following documents filed by the Registrant with the Securities and Exchange Commission (the"Commission") are incorporated into and made a part of this Registration Statement: - Registrant's Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, as filed with the Commission; - Registrant's Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Commission; - The description of the Registrant's Common Stock is set forth in the Registrant's registration statement on Form SB-2/Afiled with the SEC on November8, 2006. All documents filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934,as amended (the "Exchange Act"), subsequent to the date of this Registration Statement and prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered hereby have been sold or whichderegisters all securities remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement andto be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemedto be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this RegistrationStatement to the extent that a statement contained herein or in any other subsequently filed document which also is or isdeemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified orsuperseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. ITEM 4. DESCRIPTION OF SECURITIES The Registrant's common stock is registered under Section 12(g) of the Exchange Act. The description of the Registrant'scommon stock is set forth in the Registrant's registration statement on Form SB-2/A filed with the SEC on November 8,2006. ITEM 5. INTERESTS OF NAMED EXPERTS AND COUNSEL None. ITEM 6. INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 78.7502 of the Nevada General Corporation Law allows the Company to indemnify any person who was or isthreatened to be made a party to any threatened, pending, or completed action, suit, or proceeding by reason of the fact thathe or she is or was a director, officer, employee, or agent of the Company or is or was serving at the request of the Company as a director, officer, employee, or agent of any corporation, partnership, joint venture, trust or other enterprise. TheCompany may advance expenses in connection with defending any such proceeding, provided the indemnitee undertakes topay any amounts if it is later determined that the person was not entitled to be indemnified by the Company. dclt Page 2 of 4 Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, offices or controllingpersons of the Company, pursuant to the foregoing provisions, or otherwise, the Company has been advised that, in theopinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in theSecurities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (otherthan the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company inthe successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person inconnection with the securities being registered hereunder, the Company will, unless in the opinion of its counsel the matterhas been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether suchindemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudicationof such issue. ITEM 7. EXEMPTION FROM REGISTRATION CLAIMED Not applicable. ITEM 8. EXHIBITS Exhibit No. Description of Exhibits Opinion of Thomas J. Craft, Jr., Esq., regarding legality of the securities, filed herewith. Consent of Thomas J. Craft, Jr., Esq., contained in Exhibit 5.1 filed herewith. Consent of John A. Braden & Company PC, filed herewith. ITEM 9. UNDERTAKINGS (a) The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this registrationstatement: (i)To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the mostrecent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in theinformation set forth in the registration statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registrationstatement or any material change to such information in the registration statement; provided, however, that paragraphs (1)(i)and (1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs iscontained in periodic reports filed with or furnished to the Securities and Exchange Commission by the registrant pursuant tosection 13 or section 15(d) of the Exchange Act that are incorporated by reference in the registration statement. (2) That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall bedeemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at thattime shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remainunsold at the termination of the offering: (i)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act,each filing of the registrant's annual report pursuant to section 13(a) or section 15(d) of the Exchange Act that is incorporatedby reference in the registration statement shall be deemed to be a new registration statement relating to the securities offeredtherein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; and (ii)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officersand controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advisedthat in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed inthe Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (otherthan the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant inthe successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person against the registrant in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matterhas been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether suchindemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudicationof such issue. dclt Page 3 of 4 (b) Filings incorporating subsequent Exchange Act documents by reference. The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of1933, each filing of the Registrant's Annual Report pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of1934 (and, where applicable, each filing of an employee benefit plan's Annual Report pursuant to Section 15(d) of theSecurities Exchange Act of 1934) that is incorporated by reference in the registration statement shall be deemed to be a newregistration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemedto be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers andcontrolling persons of the Registrant pursuant to the above-described provisions or otherwise, the Registrant has been advisedthat in the opinion of the Commission such indemnification is against public policy as expressed in the Securities act of 1933and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the paymentby the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successfuldefense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with thesecurities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controllingprecedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against publicpolicy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds tobelieve that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to besigned on its behalf by the undersigned, thereunto duly authorized on this June 1, 2010. Data Call Technologies, Inc. /s/ Timothy E. Vance CEO dclt Page 4 of 4
